Citation Nr: 0920156	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from October 1967 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for bilateral hearing loss, 
for tinnitus, and for a left eye disorder, claimed as due to 
left ear surgery.  By March 2007 decision, the Board denied 
service connection for bilateral hearing loss, tinnitus, and 
a left eye disorder, claimed as due to left ear surgery.  The 
Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In November 2008, the 
parties filed a joint motion for partial remand, noting that 
the only issues requested for remand were service connection 
for bilateral hearing loss and tinnitus, and that the parties 
did not wish to disturb that portion of the Board's March 
2007 decision which denied service connection for a left eye 
disorder.  By December 2008 Order, the Court granted the 
joint motion for partial remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

In the November 2008 joint motion for partial remand, the 
parties agreed that a remand was warranted, finding that 
while the Board relied upon the September 2003 VA examination 
in denying the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, the Board "did not 
address the September 2003 VA examination under the standard 
enunciated in" two Court cases, Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) and Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  The parties cited these Court cases for the 
proposition that a medical opinion is considered adequate 
when it is based upon consideration of the Veteran's prior 
medical history and examinations and also describes the 
disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.

The November 2008 joint motion indicates that the VA examiner 
in 2003 opined that "[g]iven the normal hearing test at the 
time of separation from the service, it is not likely that 
the [V]eteran's hearing loss and tinnitus are a result of his 
military service.  There is no indication in the medical 
records of a perforation of the eardrum being treated while 
in the service."  The joint motion further indicates that 
"the examiner did not address the in-service reports of 
Appellant's perforated right eardrum", which were noted to 
be part of the record on appeal at pages 31-34, 38-39. 

The Board notes that those pages of the record on appeal 
cited in the joint motion include several service treatment 
records (STRs) for the Veteran, including an August 1969 
Report of Medical History, an August 1969 Report of Medical 
Examination, an August 1970 Report of Medical Examination.  
The joint motion says that the Board did not explain how the 
Board's failure to address the alleged in-service reports of 
the Veteran's perforated right eardrum comports with the 
standard enunciated in Stefl and Barr, cited above, and that 
the Board did not address why the VA examination was 
adequate, given that it was based upon an inaccurate factual 
predicate (i.e., the VA examiner's erroneous finding of "no 
indication in the medical records of a perforation of the 
eardrum being treated while in the service").

The Board must point out that a review of the STRs cited 
above shows that there was no specific in-service reference 
by the Veteran to a perforated right eardrum, even though it 
was noted in August 1969 that he had sustained a "blow to 
(L) temple and ear playing baseball" and "concussion 
without sequelae".  In addition, the clinical evaluations in 
August 1969 and August 1970 revealed a healed scar on the 
right tympanic membrane.  It is also notable that, with 
regard to the described baseball injury, the STRs show that, 
at the Veteran's September 1967 enlistment examination, it 
was noted that he had been struck in the head with a baseball 
bat in 1956, was unconscious for about a minute, but was not 
hospitalized.  

In light of the Court's having granted the joint motion, 
whether improvidently or not, the Board finds that a remand 
is warranted in order to obtain a VA examination in which the 
examiner will provide an opinion (regarding the probable 
etiology of the Veteran's bilateral hearing loss and 
tinnitus) which includes consideration of (and reference to) 
the Veteran's "in-service reports of . . . perforated right 
eardrum" as reported to be found in the August 1969 Report 
of Medical History, the August 1969 Report of Medical 
Examination, and the August 1970 Report of Medical 
Examination.  

As noted in the prior Board decision (which has now been 
partially vacated), the Veteran has contended that his 
bilateral hearing loss and tinnitus were caused by noise 
exposure during service, including exposure to gunfire, 
artillery fire, aircraft engine noise, and grenades.  He 
claims that his hearing and tinnitus problems started in 
service in April 1968 when he sustained a fragmentation wound 
to the left hand from a hostile grenade.  STRs confirm that 
in April 1968 he sustained a fragmentation wound to the left 
hand from a hostile grenade, and in May 1968 he sustained a 
through-and-through gunshot wound to the right lower leg from 
sniper fire.  Thus, VA has essentially conceded his exposure 
to excess noise in service.  The question for resolution, 
therefore, is whether his currently claimed hearing loss 
and/or tinnitus may be causally related to the in-service 
noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  If possible, arrange for the VA examiner 
who evaluated the veteran in September 2003 to 
review the claims folder and clarify his 
opinion as to the probable etiology of the 
Veteran's bilateral hearing loss and tinnitus.  
If that examiner is not available, then another 
comparably qualified examiner may respond 
instead.  The Veteran's claims folder, 
including service treatment records (STRs) must 
be available to the examiner for review in 
conjunction with the examination.  The examiner 
should be advised that the Veteran's exposure 
to excess noise in service has been conceded, 
based upon service records which show that in 
April 1968 he sustained a fragmentation wound 
to the left hand from a hostile grenade, and in 
May 1968 he sustained a through-and-through 
gunshot wound to the right lower leg from 
sniper fire.  

a.  The reviewer should state whether it is 
at least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
Veteran's bilateral hearing loss is causally 
related to his in-service exposure to noise.  

b.  The reviewer should also opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's tinnitus is 
causally related to his in-service exposure 
to noise.  

c.  In so doing, the reviewer should 
specifically be asked to do the following 

i.  Make specific reference to the 
following service records:  the August 
1969 Report of Medical History; the August 
1969 Report of Medical Examination; and 
the August 1970 Report of Medical 
Examination, and

ii.  Comment as to whether any notations 
therein indicate that the Veteran 
sustained a perforated eardrum in either 
ear during service, as opposed to before 
or after service.

d.  All opinions should be accompanied by a 
clear rationale consistent with the evidence 
of record.  Moreover, if it is determined 
that another medical examination is required 
in order to fully respond to this inquiry, 
then one may be scheduled and all necessary 
tests conducted.  

e.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

f.  If any opinion requested above cannot be 
rendered on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why that is 
so.

2.  The case should then be reviewed and, if 
any decision remains unsatisfactory to the 
Veteran, a SSOC should be issued and the 
Veteran and his representative should be 
afforded a reasonable opportunity to respond.  
The case should then be returned to the Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

